Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-31 are rejected under 35 USC 102 as being clearly anticipated by Black (Pub No. US 2017/0069969).
Regarding claim 2, Black discloses an apparatus for either or both transmitting and receiving signals comprising: a signal transduction system including an arrangement of interacting unit cells (Fig. 3A, 4B & 5A: a signal transduction system[Wingdings font/0xE0] sub wavelength antenna 301. Arrangement of interacting unit cells antenna system-300) (Para. 128), wherein each unit cell has one or more adjustable parameters that are adjustable to enable one or more adjustable impedance values of the unit cells at each of one or more operational frequencies (Fig. 3A: Adjustable impedance-303) &(Para. 129: antenna having operating frequency & Para. 133: Adjustable impedance values of the unit cells with more working frequencies. Antenna work on multiple operational frequency), wherein the interactions of the unit cells within the arrangement of the interacting unit cells are characterized by an interaction matrix that is approximated based on periodicity of the unit cells (Para. 133: adjustable impedance values of the unit cells & Para. 135: Interactions of the unit cells and interaction matrix- S-Matrix with a single external port that is approximated based on periodicity of the unit cells-475 that is located physically external to the antenna system 450 See Fig. 4A) & (Para. 138-139).
Regarding claim 3, Black discloses each impedance value of the one or more adjustable impedance values corresponds to a frequency- domain mode of one or more modes for each unit cell of the unit cells at one of the one or more operational frequencies (Fig. 3A-4B) & (Para. 40: N numbers of antenna element’s impedance adjusted frequency of the unit cells) & (Para. 135 & 138-140).
Regarding claim 4, Black discloses periodicity of the unit cells is characterized based on geometries of the unit cells (Fig. 3A: Unit cell geometries periodicity).
Regarding claim 5, Black discloses periodic unit cells of the unit cells are specific unit cells that have identical geometries (Fig. 3A: Identical geometries periodicity).
	Regarding claim 6, Black discloses periodicity of the unit cells is characterized by positions of the unit cells in the arrangement of interacting unit cells (Fig. 3A & 5A: positions of the unit cells in the arrangement of interacting unit cells). 
Regarding claim 7, Black discloses periodic unit cells of the unit cells are specific unit cells that are positioned within at least one interaction radius away from a unit cell that is not a periodic unit cell in the arrangement of interacting unit cells (Fig. 3A & 5A: positions of the each unit cells in the arrangement of interaction radius) & (Para. 53).
Regarding claim 8, Black discloses the interaction radius is defined with respect to dimensions of one or more of the unit cells (Fig. 3A & 5A) & (Para. 53: radius is defined with dimensions of the unit cells).
Regarding claim 9, Black discloses periodic unit cells of the unit cells are specific unit cells that are positioned within at least one interaction radius away from a unit cell that is at an edge of the arrangement of interacting unit cells (Fig. 3A & 5A) & (Para. 53: radius is defined with dimensions of the unit cells).
Regarding claim 10, Black discloses the interaction matrix is approximated based on a subset of a total number of periodic unit cells of the unit cells (Para. 12: S-Matrix element associated with an external port, Ne, located physically external to the antenna system & Fig. 4B).  
Regarding claim 11, Black discloses the interaction matrix is approximated by approximating diagonal elements of a matrix corresponding to periodic unit cells of the unit cells (Para. 36: diagonal elements of a matrix corresponding to periodic unit cells & Fig. 4B).  
Regarding claim 12, Black discloses the diagonal elements are approximated by simulating one unit cell of the periodic unit cells (Para. 36: Diagonal elements are approximated by simulating one unit cell of the periodic unit cells & Fig. 4B).  
Regarding claim 13, Black discloses the one unit cell is simulated by applying periodic boundary conditions to the one unit cell (Para. 36: simulated by periodic boundary conditions & Fig. 4B).  
Regarding claim 14, Black discloses the diagonal elements are approximated by simulating one or more periodically repeated groups of unit cells of the periodic unit cells (Para. 34: periodically repeated groups of unit cells & Para. 36: simulated by periodic boundary & Fig. 4B).  
Regarding claim 15, Black discloses the one or more periodically repeated groups of unit cells are simulated by applying periodic boundary conditions to the one or more periodically repeated groups of unit cells (Para. 34 & 47: periodically repeated groups of unit cells & Para. 36: simulated by periodic boundary & Fig. 4B).  
Regarding claim 16, Black discloses the diagonal elements are approximated by assuming the diagonal elements are equal to each other (Fig. 5C: Elements are equal to each other). 
Regarding claim 17, Black discloses a method of operating a signal transduction system for either or both transmitting and receiving signals comprising: identifying one or more target radiation patterns of the signal transduction system for the signals (Fig. 3A, 4B & 5A: a signal transduction system[Wingdings font/0xE0] sub wavelength antenna 301 & Para. 14 & 33: Identifying radiation patterns); and adjusting one or more adjustable parameters of unit cells in an arrangement of interacting unit cells forming the signal transduction system according to the one or more target radiation patters (Fig. 3A & para. 33: radiation patters of the unit cells & Para. 133: Adjustable impedance values of the unit cells with more working frequencies. Antenna work on multiple operational frequency), and an interaction matrix (Para. 135: Interactions of the unit cells and interaction matrix- S-Matrix) wherein the one or more adjustable parameters are adjustable to enable one or more adjustable impedance values of the unit cells at each of one or more operational frequencies (Fig. 3A: Adjustable impedance-303) &(Para. 129: antenna having operating frequency & Para. 133: Adjustable impedance values of the unit cells with more working frequencies. Antenna work on multiple operational frequency), and the interactions of the unit cells within the arrangement of the interacting unit cells are characterized by the interaction matrix that is approximated based on periodicity of the unit cells (Para. 133: adjustable impedance values of the unit cells & Para. 135: Interactions of the unit cells and interaction matrix- S-Matrix with a single external port that is approximated based on periodicity of the unit cells-475 that is located physically external to the antenna system 450 See Fig. 4A) & (Para. 138-139).
Regarding claim 18, Black discloses each impedance value of the one or more adjustable impedance values corresponds to a frequency- domain mode of one or more modes for each unit cell of the unit cells at one of the one or more operational frequencies (Fig. 3A-4B) & (Para. 40: N numbers of antenna element’s impedance adjusted frequency of the unit cells) & (Para. 135 & 138-140).
Regarding claim 19, Black discloses periodicity of the unit cells is characterized based on geometries of the unit cells (Fig. 3A: Unit cell geometries periodicity).
Regarding claim 20, Black discloses periodic unit cells of the unit cells are specific unit cells that have identical geometries (Fig. 3A: Identical geometries periodicity).
	Regarding claim 21, Black discloses periodicity of the unit cells is characterized by positions of the unit cells in the arrangement of interacting unit cells (Fig. 3A & 5A: positions of the unit cells in the arrangement of interacting unit cells). 
Regarding claim 22, Black discloses periodic unit cells of the unit cells are specific unit cells that are positioned within at least one interaction radius away from a unit cell that is not a periodic unit cell in the arrangement of interacting unit cells (Fig. 3A & 5A: positions of the each unit cells in the arrangement of interaction radius) & (Para. 53).
Regarding claim 23, Black discloses the interaction radius is defined with respect to dimensions of one or more of the unit cells (Fig. 3A & 5A) & (Para. 53: radius is defined with dimensions of the unit cells).
Regarding claim 24, Black discloses periodic unit cells of the unit cells are specific unit cells that are positioned within at least one interaction radius away from a unit cell that is at an edge of the arrangement of interacting unit cells (Fig. 3A & 5A) & (Para. 53: radius is defined with dimensions of the unit cells).
Regarding claim 25, Black discloses the interaction matrix is approximated based on a subset of a total number of periodic unit cells of the unit cells (Para. 12: S-Matrix element associated with an external port, Ne, located physically external to the antenna system & Fig. 4B).  
Regarding claim 26, Black discloses the interaction matrix is approximated by approximating diagonal elements of a matrix corresponding to periodic unit cells of the unit cells (Para. 36: diagonal elements of a matrix corresponding to periodic unit cells & Fig. 4B).  
Regarding claim 27, Black discloses the diagonal elements are approximated by simulating one unit cell of the periodic unit cells (Para. 36: Diagonal elements are approximated by simulating one unit cell of the periodic unit cells & Fig. 4B).  
Regarding claim 28, Black discloses the one unit cell is simulated by applying periodic boundary conditions to the one unit cell (Para. 36: simulated by periodic boundary conditions & Fig. 4B).  
Regarding claim 29, Black discloses the diagonal elements are approximated by simulating one or more periodically repeated groups of unit cells of the periodic unit cells (Para. 34: periodically repeated groups of unit cells & Para. 36: simulated by periodic boundary & Fig. 4B).  
Regarding claim 30, Black discloses the one or more periodically repeated groups of unit cells are simulated by applying periodic boundary conditions to the one or more periodically repeated groups of unit cells (Para. 34 & 47: periodically repeated groups of unit cells & Para. 36: simulated by periodic boundary & Fig. 4B).  
Regarding claim 31, Black discloses the diagonal elements are approximated by assuming the diagonal elements are equal to each other (Fig. 5C: Elements are equal to each other). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648